 

 

 

 

 

HOME SOLUTIONS OF AMERICA, INC.
1998 STOCK OPTION PLAN
STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Plan (defined below)
shall have the same defined meanings in this Stock Option Agreement (this "Stock
Option Agreement"), which is executed this 20th day of December 2004.

I.          NOTICE OF STOCK OPTION GRANT

            The undersigned Optionee has been granted an Option to purchase
Common Stock of Home Solutions of America, Inc. (the "Company"), subject to the
terms and conditions of the Company's 1998 Stock Option Plan (the "Plan") and
this Stock Option Agreement, as follows:

Optionee                                              FRANK J.
FRADELLA                   

Date of Grant                                       December 20, 2004

Vesting Commencement Date               December 20, 2004

Exercise Price per Share                       First 250,000 Shares Purchased
under Option- $1.50

                                                            Next 250,000 Shares
Purchased under Option- $1.75

                                                            Next 250,000 Shares
Purchased under Option- $2.00

Total Number of Shares Granted          750,000

Total Exercise Price                              $1,500,000

Type of Option:                                      X       Incentive Stock
Option
                                                                              
     Non-Qualified Stock Option

Term/Expiration Date:               September 17, 2009

            Vesting Schedule:         The Option shall become exercisable as to
the earlier of (a) (i) 33% of the Shares subject to the Option on September 17,
2005, (ii) 33% of the Shares subject to the Option on September 17, 2006, and
(iii) the remaining Shares subject to the Option on September 17, 2007, subject
to Optionee's continued status as a Service Provider on each such date, or (b)
upon the transfer of 50.1% of the Company's assets or voting control in which
the per-share valuation of the Company's Common Stock in such transaction equals
or exceeds $2.50 per share (as adjusted for any stock splits or reverse splits
subsequent to the Date of Grant).

--------------------------------------------------------------------------------


Termination Period:  The vested portion of this Option shall be exercisable for
90 days after Optionee ceases to be a Service Provider.  Upon Optionee's death
or disability, the vested portion of this Option may be exercised for such
longer period as provided in the Plan.  In no event may Optionee exercise this
Option after the Term/Expiration Date as provided above.

II.                AGREEMENT

            1.         Grant of Option.

                        (a)        The Administrator of the Plan hereby grants
to the Optionee named in the Notice of Stock Option Grant (the "Notice") in
Section I. above (the "Optionee"), an option (the "Option") to purchase the
number of Shares set forth in the Notice, at the exercise price per Share set
forth in the Notice (the "Exercise Price"), and subject to the terms and
conditions of the Plan, which is incorporated herein by reference.  In the event
of a conflict between the terms and conditions of the Plan and this Stock Option
Agreement, the terms and conditions of the Plan shall prevail.

                        (b)        If designated in the Notice of Stock Option
Grant as an Incentive Stock Option ("ISO"), this Option is intended to qualify
as an Incentive Stock Option as defined in Section 422 of the Code. 
Nevertheless, to the extent that it exceeds the $100,000 rule of Code Section
422(d), this Option shall be treated as a Non-Qualified Stock Option ("NSO").

            2.         Exercise of Option.

                        (a)        Right to Exercise.  This Option shall be
exercisable during its term in accordance with the Vesting Schedule set out in
the Notice of Stock Option Grant and with the applicable provisions of the Plan
and this Stock Option Agreement.

                        (b)        Method of Exercise.  This Option shall be
exercisable by delivery of an exercise notice in the form attached as Exhibit A
(the "Exercise Notice") which shall state the election to exercise the Option,
the number of Shares with respect to which the Option is being exercised (the
"Exercised Shares"), and such other representations and agreements as may be
required by the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares.  This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by the aggregate Exercise Price.

            3.         Optionee's Representations.  In the event the Shares have
not been registered under the Securities Act of 1933, as amended (the
"Securities Act"), at the time this Option is exercised, the Optionee shall, if
required by the Company, concurrently with the exercise of all or any portion of
this Option, deliver to the Company his or her Investment Representation
Statement in the form attached hereto as Exhibit B.

            4.         Method of Payment.  Payment of the aggregate Exercise
Price shall be by any of the following, or a combination thereof, at the
election of the Optionee

                        (a)        cash or check;

2

--------------------------------------------------------------------------------


                        (b)        Shares surrendered to the Company in a
Cashless Exercise; or

                        (c)        surrender of other Shares that, (i) in the
case of Shares acquired upon exercise of an option, have been owned by the
Optionee for more than six months on the date of surrender, and (ii) have a Fair
Market Value on the date of surrender equal to the aggregate Exercise Price of
the Exercised Shares.

            5.         Restrictions on Exercise.  This Option may not be
exercised (a) until such time as the stockholders of the Company have approved
the grant of this Option, to the extent such approval is required by law, or (b)
if the issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any Applicable
Law.

            6.         Non-Transferability of Option.  This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by
Optionee.  The terms of the Plan and this Stock Option Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Optionee.

            7.         Term of Option.  This Option may be exercised only within
the term set out in the Notice of Stock Option Grant, and may be exercised
during such term only in accordance with the Plan and the terms of this Stock
Option Agreement.

            8.         Entire Agreement; Governing Law.  The Plan is
incorporated herein by reference.  The Plan and this Stock Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee's interest except by
means of a writing signed by the Company and Optionee.  This agreement is
governed by the internal substantive laws but not the choice of law rules of the
State of Delaware.  Venue for any dispute arising hereunder shall be proper
exclusively in Dallas County, Texas.

 

 

3

--------------------------------------------------------------------------------


            9.         No Guarantee of Continued Service.  OPTIONEE ACKNOWLEDGES
AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER IN ACCORDANCE WITH THE
OPTIONEE'S EMPOYMENT AGREEMENT, IF ANY, OR OTHERWISE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).  OPTIONEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE IN ANY WAY WITH OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE
OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME IN ACCORDANCE WITH THE
OPTIONEE'S EMPLOYMENT AGREEMENT, IF ANY, OR OTHERWISE AT ANY TIME, WITH OR
WITHOUT CAUSE.

            10.       Optionee acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Option subject to all of the terms and provisions thereof. 
Optionee has reviewed the Plan and this Option in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option and
fully understands all provisions of the Option.  Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Option. 
Optionee further agrees to notify the Company upon any change in the residence
address indicated below.

"COMPANY"                                                            "OPTIONEE"

HOME SOLUTIONS OF AMERICA, INC

 

By:                                                                  
           
                                                                       
Name: Rick J. O'Brien                                                 Frank J.
Fradella
Title:   Chief Financial Officer                                       

Address:
18 miles south on Hwy 83 - YO Ranch
Mountain Home, TX 78058

 

 

 

 

4

--------------------------------------------------------------------------------


EXHIBIT A

1998 STOCK PLAN
EXERCISE NOTICE

 

Home Solutions of America, Inc.
5565 Red Bird Center Drive, Suite 150
Dallas, Texas 75237

ATTN:  Secretary

1.   Exercise of Option.  Effective as of today, _______________, 200__, the
undersigned ("Optionee") hereby elects to exercise Optionee's option to purchase
________________ shares (the "Shares") of the Common Stock of Home Solutions of
America, Inc. (the "Company") under and pursuant to the 1998 Stock Option Plan
(the "Plan") and the Stock Option Agreement dated December 20 , 2004 (the "Stock
Option Agreement").

2.   Delivery of Payment.  Optionee herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Stock Option Agreement.

3.   Representations of Optionee.  Optionee acknowledges that Optionee has
received, read and understood the Plan and the Stock Option Agreement and agrees
to abide by and be bound by their terms and conditions.

4.   Rights as Stockholder.  Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option.  The Shares shall be issued to the
Optionee as soon as practicable after the Option is exercised.  No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date of issuance except as provided in Section 13 of the Plan.

5.   Tax Consultation.  Optionee understands that Optionee may suffer adverse
tax consequences as a result of Optionee's purchase or disposition of the
Shares.  Optionee represents that Optionee has consulted with any tax
consultants Optionee deems advisable in connection with the purchase or
disposition of the Shares and that Optionee is not relying on the Company for
any tax advice.

6.   Restrictive Legends and Stop-Transfer Orders.

(a)  Legends.  Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:

A-1

--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

(b)  Stop-Transfer Notices.  Optionee agrees that, in order to ensure compliance
with the restrictions referred to herein, the Company may issue appropriate
"stop transfer" instructions to its transfer agent, if any, and that, if the
Company  transfers its own securities, it may make appropriate notations to the
same effect in its own records.

(c)  Refusal to Transfer.  The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

7.   Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Optionee and his or her heirs, executors, administrators, successors and
assigns.

8.   Interpretation.  Any dispute regarding the interpretation of this Agreement
shall be submitted by Optionee or by the Company forthwith to the Administrator,
which shall review such dispute at its next regular meeting.  The resolution of
such a dispute by the Administrator shall be final and binding on all parties.

                  9. Governing Law; Severability.  This Agreement is governed by
the internal substantive laws, but not the choice of law rules, of Delaware.

10. Entire Agreement.  The Plan and Stock Option Agreement are incorporated
herein by reference.  This Agreement, the Plan, the Stock Option Agreement and
the Investment Representation Statement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to the
Optionee's interest except by means of a writing signed by the Company and
Optionee.

A-2

--------------------------------------------------------------------------------


Submitted by:                                                              
Accepted by:

                                                                        Home
Solutions of America, Inc.

_____________________________             
Frank J. Fradella

By:___________________________
Name:_________________________
Title: __________________________

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

 

 

EXHIBIT B

INVESTMENT REPRESENTATION STATEMENT

 

OPTIONEE:      Frank J. Fradella                          
COMPANY:     Home Solutions of America, Inc.
SECURITY:      Common Stock
AMOUNT:        $__________________________    
DATE:               __________________________

            In connection with the purchase of the above-listed Securities, the
undersigned Optionee represents to the Company the following:

1.   Optionee is aware of the Company's business affairs and financial condition
and has acquired sufficient information about the Company to reach an informed
and knowledgeable decision to acquire the Securities.  Optionee is acquiring
these Securities for investment for Optionee's own account only and not with a
view to, or for resale in connection with, any "distribution" thereof within the
meaning of the Securities Act of 1933, as amended (the "Securities Act").

2.   Optionee acknowledges and understands that the Securities constitute
"restricted securities" under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee's
investment intent as expressed herein.  In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee's representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
for or until an increase or decrease in the market price of the Securities, or
for a period of one year or any other fixed period in the future.  Optionee
further understands that the Securities must be held indefinitely unless they
are subsequently registered under the Securities Act or an exemption from such
registration is available.  Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities.  Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend that prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.

B-1

--------------------------------------------------------------------------------


3.   Optionee is familiar with the provisions of Rule 144, promulgated under the
Securities Act, which, in substance, permits limited public resale of
"restricted securities" acquired, directly or indirectly from the issuer
thereof, in a non-public offering subject to the satisfaction of certain
conditions.  The Securities may be resold in certain limited circumstances
subject to the provisions of Rule 144, which requires the resale to occur not
less than one year after the later of the date the Securities were sold by the
Company or the date the Securities were sold by an affiliate of the Company,
within the meaning of Rule 144, and the resale must take place in a manner
described in (1) below; and, in the case of acquisition of the Securities by an
affiliate, or by a non-affiliate who subsequently holds the Securities less than
two years, the satisfaction of the following conditions: (1) the resale is made
through a broker in an unsolicited "broker's transaction" or in transactions
directly with a market maker (as said term is defined under the Securities
Exchange Act of 1934), (2) the availability of certain public information about
the Company, (3) the amount of Securities being sold during any three-month
period not exceeding the limitations specified in Rule 144(e), and (4) the
timely filing of a Form 144.

4.   Optionee further understands that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act or some other registration exemption will be required; and that the Staff of
the Securities and Exchange Commission has expressed its opinion that persons
proposing to sell private placement securities other than in a registered
offering and otherwise than pursuant to Rules 144 will have a substantial burden
of proof in establishing that an exemption from registration is available for
such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.  Optionee understands
that no assurances can be given that any such other registration exemption will
be available in such event.

"Optionee"

___________________________________
Frank J. Fradella

Date:______________________________

 

 

 

 B-2

--------------------------------------------------------------------------------